Exhibit 99.1 NEWS RELEASE Sandstorm Gold Appoints Tom Bruington as Executive Vice President, Project Evaluation Vancouver, British Columbia | January 14, 2013 Sandstorm Gold Ltd. (“Sandstorm” or the “Company”) (NYSE MKT: SAND, TSX: SSL) is pleased to announce the appointment of Tom Bruington as Executive Vice President, Project Evaluation. Mr. Bruington joins Sandstorm after more than ten years at the International Finance Corporation (“IFC”) where he was employed as Chief Engineer/Industry Specialist for the mining division of the oil, gas, mining and chemicals department. In that role, Mr. Bruington was responsible for business development, technical appraisal, and operational supervision of IFC’s resource investments, completing more than 100 project appraisals in over 60 countries and building an equity fund to over US$250 million in value. Prior to the IFC, Mr. Bruington held Mining Engineer positions at a number of resource companies and been involved in mine design, construction and operations at precious metal and base metal projects in Australia, South Africa, South America and the U.S.A. Mr. Bruington is a Registered Professional Engineer and holds a Masters of Science and Bachelor of Science in Mineral Economics as well as a Bachelor of Science in Petroleum Engineering from the Colorado School of Mines. “Adding someone of Tom’s calibre to our management team is exciting for the Company and our shareholders,” said President and CEO Nolan Watson. “Tom will be heading up our corporate due diligence efforts and his expertise will have an important impact.” In addition to Mr. Bruington’s appointment, Sandstorm’s board of directors has appointed Nolan Watson as Chairman of the Board, David De Witt as Lead Independent Director and David Awram has been named a Senior Executive Vice President of the Company. ABOUT SANDSTORM GOLD Sandstorm Gold Ltd. is a gold streaming company. Sandstorm provides upfront financing for gold mining companies that are looking for capital. In return, Sandstorm receives a gold streaming agreement. This agreement gives Sandstorm the right to purchase a percentage of the life of mine gold produced, at a fixed price. Sandstorm is a non-operating gold mining company with a portfolio of nine gold streams, five of which are producing gold, and three NSR royalties. Sandstorm plans to grow and diversify its low cost production profile through the acquisition of additional gold streams. Sandstorm is focused on low cost operations with excellent exploration potential and strong management teams. Sandstorm has completed gold purchase or royalty agreements with Brigus Gold Corp., Colossus Minerals Inc., Donner Metals Ltd., Luna Gold Corp., Magellan Minerals Ltd., Metanor Resources Inc., Mutiny Gold Ltd., Santa Fe Gold Corp., SilverCrest Mines Inc., Rambler Metals and Mining plc and Solitario Exploration & Royalty Corp. For more information visit: www.sandstormgold.com. CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION This press release contains "forward-looking statements", within the meaning of the U.S. Securities Act of 1933, the U.S. Securities Exchange Act of 1934, the Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Sandstorm Gold Ltd. (“Sandstorm”). Forward-looking statements include, but are not limited to, statements with respect to the future price of gold, the estimation of mineral reserves and resources, realization of mineral reserve estimates, the timing and amount of estimated future production.Forward-looking statements can generally be identified by the use of forward-looking terminology such as “may”, “will”, “expect”, “intend”, “estimate”, “anticipate”, “believe”, “continue”, “plans”, or similar terminology. Forward-looking statements are made based upon certain assumptions and other important factors that, if untrue, could cause the actual results, performances or achievements of Sandstorm to be materially different from future results, performances or achievements expressed or implied by such statements.Such statements and information are based on numerous assumptions regarding present and future business strategies and the environment in which Sandstorm will operate in the future, including the price of gold and anticipated costs. Certain important factors that could cause actual results, performances or achievements to differ materially from those in the forward-looking statements include, amongst others, gold price volatility, discrepancies between actual and estimated production, mineral reserves and resources and metallurgical recoveries, mining operational and development risks relating to the parties which produce the gold Sandstorm will purchase, regulatory restrictions, activities by governmental authorities (including changes in taxation), currency fluctuations, the global economic climate, dilution, share price volatility and competition. Forward-looking statements are subject to known and unknown risks, uncertainties and other important factors that may cause the actual results, level of activity, performance or achievements of Sandstorm to be materially different from those expressed or implied by such forward-looking statements, including but not limited to: the impact of general business and economic conditions,the absence of control over mining operations from which Sandstorm will purchase gold and risks related to those mining operations, including risks related to international operations, government and environmental regulation, actual results of current exploration activities, conclusions of economic evaluations and changes in project parameters as plans continue to be refined, risks in the marketability of minerals, fluctuations in the price of gold, fluctuation in foreign exchange rates and interest rates, stock market volatility, as well as those factors discussed in the section entitled “Risks to Sandstorm”in Sandstorm’s annual report for the financial year ended December 31, 2011 available at www.sedar.com.Although Sandstorm has attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking statements, there may be other factors that cause results not to be as anticipated, estimated or intended.There can be no assurance that such statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements.Accordingly, readers should not place undue reliance on forward-looking statements.Sandstorm does not undertake to update any forward looking statements that are contained or incorporated by reference, except in accordance with applicable securities laws. CONTACT INFORMATION Sandstorm Gold Ltd. Nolan Watson, President & Chief Executive Officer (604) 689-0234 Denver Harris, Investor Relations Contact (604) 628-1178 Neither the TSX Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Exchange) accepts responsibility for the adequacy or accuracy of this release.
